Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-76473 EQUISTAR CHEMICALS, LP (Exact name of registrant as specified in its charter) Delaware 76-0550481 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1221 McKinney Street, 77010 Suite 700, Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 652-7200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No ü Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer ü Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü There is no established public trading market for the registrant’s equity securities. The Registrant meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and, therefore, is filing this form with a reduced disclosure format. Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) EQUISTAR CHEMICALS, LP CONSOLIDATED STATEMENTS OF INCOME For the three months ended June 30, For the six months ended June 30, Millions of dollars 2007 2006 2007 2006 Sales and other operating revenues: Trade $ 2,560 $ 2,476 $ 4,680 $ 4,769 Related parties 974 802 1,723 1,545 3,534 3,278 6,403 6,314 Operating cost and expenses: Cost of sales 3,362 3,028 6,100 5,698 Selling, general and administrative expenses 72 61 131 109 Research and development expenses 9 9 18 17 3,443 3,098 6,249 5,824 Operating income 91 180 154 490 Interest expense (54 ) (54 ) (108 ) (109 ) Interest income 4 2 5 4 Other expense, net (33 ) - - (32 ) (1 ) Net income $ 8 $ 128 $ 19 $ 384 See Notes to the Consolidated Financial Statements. 1 Table of Contents EQUISTAR CHEMICALS, LP CONSOLIDATED BALANCE SHEETS Millions of dollars June 30, 2007 December31, 2006 ASSETS Current assets: Cash and cash equivalents $ 10 $ 133 Accounts receivable: Trade, net 930 890 Related parties 397 277 Inventories 704 809 Prepaid expenses and other current assets 70 49 Total current assets 2,111 2,158 Property, plant and equipment, net 2,812 2,846 Investments 51 59 Other assets, net 270 296 Total assets $ 5,244 $ 5,359 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable: Trade $ 903 $ 731 Related parties 132 174 Accrued liabilities 248 312 Notes payable to Millennium Chemicals Inc. 500 - - Total current liabilities 1,783 1,217 Long-term debt 1,553 2,160 Other liabilities and deferred revenues 384 378 Commitments and contingencies Partners’ capital: Partners’ accounts 1,561 1,642 Accumulated other comprehensive loss (37 ) (38 ) Total partners’ capital 1,524 1,604 Total liabilities and partners’ capital $ 5,244 $ 5,359 See Notes to the Consolidated Financial Statements. 2 Table of Contents EQUISTAR CHEMICALS, LP CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, Millions of dollars 2007 2006 Cash flows from operating activities: Net income $ 19 $ 384 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 162 164 Debt prepayment premiums and charges 34 - - Changes in assets and liabilities that provided (used) cash: Accounts receivable (160 ) (232 ) Inventories 105 (56 ) Accounts payable 130 204 Other, net (99 ) (37 ) Net cash provided by operating activities 191 427 Cash flows from investing activities: Expenditures for property, plant and equipment (90 ) (63 ) Other 8 2 Net cash used in investing activities (82 ) (61 ) Cash flows from financing activities: Repayment of long-term debt (632 ) (150 ) Proceeds from notes payable to Millennium Chemicals Inc. 500 - - Distributions to owners (100 ) (300 ) Other - - 1 Net cash used in financing activities (232 ) (449 ) Decrease in cash and cash equivalents (123 ) (83 ) Cash and cash equivalents at beginning of period 133 215 Cash and cash equivalents at end of period $ 10 $ 132 See Notes to the Consolidated Financial Statements. 3 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS 1. Basis of Preparation 5 2. Company Ownership 5 3. Accounting and Reporting Changes 5 4. Notes Payable to Millennium Chemicals Inc. 5 5. Accounts Receivable 6 6. Inventories 6 7. Property, Plant, and Equipment, Net 6 8. Accounts Payable 7 9. Deferred Revenues 7 10. Long-Term Debt 7 11. Pension and Other Postretirement Benefits 8 12. Commitments and Contingencies 8 13. Comprehensive Income 9 14. Segment and Related Information 10 15. Subsequent Event 11 4 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 1.Basis of Preparation The accompanying consolidated financial statements are unaudited and have been prepared from the books and records of Equistar Chemicals, LP and its subsidiaries (“Equistar”) in accordance with the instructions to Form10-Q and Rule10-01 of RegulationS-X for interim financial information.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, considered necessary for a fair presentation have been included.For further information, refer to the audited consolidated financial statements and notes thereto included in the Equistar Annual Report on Form10-K for the year ended December 31, 2006. 2.Company Ownership Equistar, a Delaware limited partnership, is owned 70.5% by Lyondell Chemical Company (together with its consolidated subsidiaries, “Lyondell”) and 29.5% by Millennium Chemicals Inc. (together with its consolidated subsidiaries, “Millennium”).Equistar became a whollyowned subsidiary of Lyondell as a result of Lyondell’s acquisition of Millennium in 2004.The consolidated financial statements of Equistar reflect its historical cost basis, and, accordingly, do not reflect any purchase accounting adjustments related to the acquisition by Lyondell of Millennium and Millennium’s interest in Equistar. 3.Accounting and Reporting Changes In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115, which permits election of fair value to measure many financial instruments and certain other items.SFAS No. 159 is effective for Equistar beginning in 2008.Equistar is currently evaluating whether it will elect the fair value option for any of its eligible financial instruments and other items. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.The new standard defines fair value, establishes a framework for its measurement and expands disclosures about such measurements.For Equistar, the standard will be effective beginning in 2008.Equistar does not expect the application of SFAS No.157 to have a material effect on its consolidated financial statements. 4.Notes Payable to Millennium Chemicals Inc. On June 22, 2007, Equistar issued promissory notes to Millennium and received proceeds of $500 million, which were used to repay debt (See Note 10).The notes mature on December 21, 2007, or earlier upon demand, and bear interest at the London Interbank Offered Rate ("LIBOR”) plus 1.75%.Interest is payable quarterly. 5 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 5.Accounts Receivable Equistar has a $600million accounts receivable sales facility that matures in November 2010.Pursuant to this facility, Equistar sells, through a wholly owned, bankruptcy-remote subsidiary, on an ongoing basis and without recourse, an interest in a pool of accounts receivable to financial institutions participating in the facility.Equistar is responsible for servicing the receivables.The outstanding amount of receivables sold under the facility as of June30, 2007 was $155 million and there was no outstanding amount as of December31, 2006. 6.Inventories Inventories consisted of the following: Millions of dollars June 30, 2007 December 31, 2006 Finished goods $ 380 $ 452 Work-in-process 19 14 Raw materials 176 225 Materials and supplies 129 118 Total inventories $ 704 $ 809 7.Property, Plant and Equipment, Net The components of property, plant and equipment, at cost, and the related accumulated depreciation were as follows: Millions of dollars June 30, 2007 December 31, 2006 Land $ 85 $ 85 Manufacturing facilities and equipment 6,115 6,093 Construction in progress 189 141 Total property, plant and equipment 6,389 6,319 Less accumulated depreciation (3,577 ) (3,473 ) Property, plant and equipment, net $ 2,812 $ 2,846 Depreciation and amortization expense is summarized as follows: For the three months ended June 30, For the six months ended June 30, Millions of dollars 2007 2006 2007 2006 Property, plant and equipment $ 63 $ 63 $ 127 $ 126 Turnaround costs 11 10 21 20 Software costs 5 4 9 9 Other 2 5 5 9 Total depreciation and amortization $ 81 $ 82 $ 162 $ 164 6 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 8.Accounts Payable Accounts payable included liabilities in the amounts of $7million as of June 30, 2007 and December 31, 2006 for checks issued in excess of associated bank balances but not yet presented for collection. 9.Deferred Revenues Deferred revenues at June30, 2007 and December 31, 2006 of $166million and $175 million, respectively, represent advances from customers as partial prepayments for products to be delivered under long-term product supply contracts.Trade sales and other operating revenues included $9million in each of the three-month periods ended June30, 2007 and 2006, and $18million and $14million in the six-month periods ended June30, 2007 and 2006, respectively, of such previously deferred revenues. 10.Long-Term Debt Long-term debt consisted of the following: Millions of dollars June 30, 2007 December 31, 2006 $400 million inventory-based revolving credit facility $ - - $ - - Other debt obligations: Senior Notes due 2008, 10.125% 400 700 Senior Notes due 2011, 10.625% ($3million of premium) 403 707 Debentures due 2026, 7.55% 150 150 Notes due 2009, 8.75% 600 600 Other - - 3 Total long-term debt 1,553 2,160 Less current maturities - Total long-term debt, net $ 1,553 $ 2,160 In June 2007, Equistar repaid $300 million principal amount of its 10.125% Senior Notes due 2008 and $300 million principal amount of its 10.625% Senior Notes due 2011, paying premiums totaling $32 million. Lyondell is a guarantor of Equistar’s 7.55% Debentures due 2026.The unaudited interim consolidated financial statements of Lyondell are filed as an exhibit to Equistar’s Quarterly Report on Form 10-Q for the period ended June30, 2007. Amortization of debt issuance costs of $1million and $2million for each of the three- and six-month periods ended June30, 2007 and 2006, respectively, is included in interest expense in the Consolidated Statements of Income. 7 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 11.Pension and Other Postretirement Benefits Net periodic pension and other postretirement benefits included the following cost components: For the three months ended June30, For the six months ended June30, Millions of dollars 2007 2006 2007 2006 Pension benefits: Service cost $ 5 $ 5 $ 11 $ 11 Interest cost 4 4 8 7 Recognized return on plan assets (4 ) (3 ) (8 ) (6 ) Amortization 1 1 1 2 Net periodic pension benefit cost $ 6 $ 7 $ 12 $ 14 Other postretirement benefits: Service cost $ - - $ - - $ 1 $ 1 Interest cost 2 2 3 3 Net periodic other postretirement benefit cost $ 2 $ 2 $ 4 $ 4 Equistar contributed $6million to its pension plans in the first six months of 2007, and does not expect to make any contributions in the remainder of 2007. 12.Commitments and Contingencies Asset Retirement Obligation—Equistar believes that there are asset retirement obligations associated with some of its facilities, but that the present value of those obligations normally is not material in the context of an indefinite expected life of the facilities.Equistar continually reviews the optimal future alternatives for its facilities. In many cases, the amount and timing of costs, if any, that may be incurred as a result of such reviews are not known and no decisions have been reached, but if a decision were reached to retire one or more facilities in the foreseeable future, the asset retirement costs could range from $0 to $30million, depending upon the scope of the required work and other factors.At June 30, 2007 and December31, 2006, the balance of the liability that had been recognized for all asset retirement obligations was $12million.In addition, any decision to retire a facility would result in other costs, including employment related costs. Environmental Remediation—Equistar’s accrued liability for future environmental remediation costs totaled $4million as of June30, 2007 and December 31, 2006.In the opinion of management, there is no material estimable range of reasonably possible loss in excess of the liability recorded for environmental remediation.However, it is possible that new information about the sites for which the accrual has been established, new technology or future developments such as involvement in investigations by regulatory agencies, could require Equistar to reassess its potential exposure related to environmental matters. MTBE—The presence of methyl tertiary butyl ether (“MTBE”) in some water supplies in certain U.S. states due to gasoline leaking from underground storage tanks and in surface water from recreational water craft led to public concern about the use of MTBE and resulted in U.S. federal and state governmental initiatives to reduce or ban the use of MTBE.Substantially all refiners and blenders have discontinued the use of MTBE in the U.S. 8 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 12.Commitments and Contingencies – (Continued) Accordingly, Equistar’s MTBE is sold for use outside of the U.S.However, there are higher distribution costs and import duties associated with exporting MTBE outside of the U.S., and the increased supply of MTBE may reduce profitability of MTBE in these export markets.Should it become necessary or desirable to significantly reduce MTBE production, Equistarmay make capital expenditures to add the flexibility to produce alternative gasoline blending components, such as iso-octane, iso-octene (also know as “di-isobutylene”) or ethyl tertiary butyl ether (“ETBE”), at its MTBE plant.Conversion and product decisions will continue to be influenced by regulatory and market developments. The profit contribution related to iso-octane or iso-octene may be lower than that historically realized on MTBE. Other—Equistar is, from time to time, a defendant in lawsuits and other commercial disputes, some of which are not covered by insurance.Many of these suits make no specific claim for relief.Although final determination of any liability and resulting financial impact with respect to any such matters cannot be ascertained with any degree of certainty, management does not believe that any ultimate uninsured liability resulting from these matters in which it currently is involved will, individually or in the aggregate, have a material adverse effect on the financial position, liquidity or results of operations of Equistar. General—In the opinion of management, the matters discussed in this note are not expected to have a material adverse effect on the financial position or liquidity of Equistar.However, the adverse resolution in any reporting period of one or more of these matters could have a material impact on Equistar’s results of operations for that period, which may be mitigated by contribution or indemnification obligations of others, or by any insurance coverage that may be available. 13.Comprehensive Income The components of comprehensive income were as follows: For the three months ended June 30, For the six months ended June 30, Millions of dollars 2007 2006 2007 2006 Net income $ 8 $ 128 $ 19 $ 384 Other comprehensive income - Amortization of actuarial and investment income included in net periodic pension cost 1 - - 1 - - Total other comprehensive income 1 - - 1 - - Comprehensive income $ 9 $ 128 $ 20 $ 384 9 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 14.Segment and Related Information Equistar operates in one reportable segment, ethylene, co-products and derivatives (“EC&D”),which includes: the ethylene and co-products product group, including primarily manufacturing and marketing of ethylene, its co-products, including propylene, butadiene and aromatics; and the derivatives product group, including primarily manufacturing and marketing of ethylene oxide, ethylene glycol and polyethylene. Although Equistar operates in one integrated reportable segment, Equistar has provided certain additional data, as shown below, for two product groups: the ethylene and co-products group, reflecting the products of the core ethylene manufacturing processes, and the derivative products group. In Millions Ethylene & co-products Derivatives Eliminations Consolidated For the three months ended June 30, 2007 Sales and other operating revenues: Customers $ 2,432 $ 1,102 $ - - $ 3,534 Inter-product group 674 - - (674 ) - - 3,106 1,102 (674 ) 3,534 Operating income 63 28 - - 91 For the three months ended June 30, 2006 Sales and other operating revenues: Customers $ 2,184 $ 1,094 $ - - $ 3,278 Inter-product group 683 - - (683 ) - - 2,867 1,094 (683 ) 3,278 Operating income 153 27 - - 180 For the six months ended June 30, 2007 Sales and other operating revenues: Customers $ 4,300 $ 2,103 $ - - $ 6,403 Inter-product group 1,252 - - (1,252 ) - - 5,552 2,103 (1,252 ) 6,403 Operating income 86 68 - - 154 For the six months ended June 30, 2006 Sales and other operating revenues: Customers $ 4,179 $ 2,135 $ - - $ 6,314 Inter-product group 1,384 - - (1,384 ) - - 5,563 2,135 (1,384 ) 6,314 Operating income 396 94 - - 490 10 Table of Contents EQUISTAR CHEMICALS, LP NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS—(Continued) 15.Subsequent Event On July 16, 2007, Lyondell, Basell AF, a Luxembourg company (“Basell”), and BIL Acquisition Holdings Limited, a Delaware corporation and wholly owned subsidiary of Basell (“Merger Sub”) entered into an agreement and plan of merger pursuant to which Merger Sub will be merged with and into Lyondell with Lyondell continuing as the surviving corporation and a wholly owned subsidiary of Basell.Pursuant to the merger, each outstanding share of Lyondell’s common stock will be converted into the right to receive $48 per share in cash.The proposed merger is expected to close within the next several months. The merger agreement restricts the ability of Lyondell and its subsidiaries, including Equistar, to take specified actions without Basell’s approval including, among other things, making significant acquisitions, dispositions or investments, making certain significant capital expenditures not contemplated by the current capital plan, and entering into certain material contracts. As a result of the proposed merger, Equistar’s debt and accounts receivable sales facility will be affected to varying degrees.If not amended, Equistar’s credit and accounts receivable sales facilities will be terminated at the closing.The indentures governing Equistar’s Notes due 2008 and 2011 contain put rights, which may be available to the debt holders as a result of the merger.In addition, depending on the financing structure of the merger, certain of the debt may be amended or terminated. 11 Table of Contents Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations This discussion should be read in conjunction with the information contained in the Consolidated Financial Statements of Equistar Chemicals, LP, together with its consolidated subsidiaries (collectively, “Equistar”) and the notes thereto. In addition to comparisons of current operating results with the same period in the prior year, Equistar has included, as additional disclosure, certain “trailing quarter” comparisons of second quarter 2007 operating results to first quarter 2007 operating results.Equistar’s businesses are highly cyclical, in addition to experiencing some less significant seasonal effects.Trailing quarter comparisons may offer important insight into current business directions. References to industry benchmark prices or costs, including the weighted average cost of ethylene production, are generally to industry prices and costs reported by Chemical Marketing Associates, Incorporated (“CMAI”), except that crude oil, natural gas and naphtha benchmark price references are to industry prices reported by Platts, a reporting service of The McGraw-Hill Companies. PROPOSED TRANSACTION BETWEEN LYONDELL AND BASELL On July 16, 2007, Lyondell, Basell AF, a Luxembourg company (“Basell”), and BIL Acquisition Holdings Limited, a Delaware corporation and a wholly owned subsidiary of Basell (“Merger Sub”) entered into an agreement and plan of merger pursuant to which Merger Sub will be merged with and into Lyondell with Lyondell continuing as the surviving corporation and a wholly owned subsidiary of Basell.Pursuant to the merger, each outstanding share of Lyondell’s common stock will be converted into the right to receive $48 per share in cash.The proposed merger is expected to close within the next several months; however, there can be no assurance that the proposed merger will be completed. The merger agreement restricts the ability of Lyondell and its subsidiaries, including Equistar, to take specified actions without Basell’s approval including, among other things, making significant acquisitions, dispositions or investments, making certain significant capital expenditures not contemplated by the current capital plan, and entering into certain material contracts. As a result of the proposed merger, Equistar’s debt and accounts receivable sales facility will be affected to varying degrees.If not amended, Equistar’s credit and accounts receivable sales facilities will be terminated at the closing.The indentures governing Equistar’s Notes due 2008 and 2011 contain put rights, which may be available to the debt holders as a result of the merger.In addition, depending on the financing structure of the merger, certain of the debt may be amended or terminated. Basell intends to finance the merger between Lyondell and Basell with borrowings and, as a result, Lyondell or its subsidiaries, including Equistar, may become more levered, which would exacerbate the risks relating to Equistar’s debt.In July 2007, Standard and Poor’s Rating Services placed its credit ratings for Lyondell, Equistar and Millennium debt on CreditWatch with negative implications and Moody’s Investor Services placed the ratings of Lyondell, Equistar and Millennium under review for possible downgrade, each as a result of the anticipated post-merger capital structure. 12 Table of Contents OVERVIEW Equistar manufactures and markets ethylene and its co-products, primarily propylene, butadiene and aromatics, which include benzene and toluene.Equistar also manufactures and markets ethylene derivatives, primarily polyethylene (including high density polyethylene (“HDPE”), low density polyethylene (“LDPE”) and linear-low density polyethylene (“LLDPE”)), ethylene glycol, ethylene oxide (“EO”) and other EO derivatives, and ethanol as well as polypropylene.Equistar also manufactures and markets fuel products, such as methyl tertiary butyl ether (“MTBE”) and alkylate.Equistar is a wholly owned subsidiary of Lyondell. During the second quarter and first six months of 2007 compared to the same periods in 2006, U.S. ethylene markets experienced lower profitability despite operating rates in the mid-90% range and stronger polyethylene demand in export markets.Weakness in the U.S. housing market during the 2007 periods was a negative factor, while the first quarter 2006 benefited from hurricane-related shortages.Ethylene and polyethylene sales prices decreased more than raw material costs late in 2006, and did not increase as rapidly as raw material costs during the first half of 2007.As discussed below, despite lower benchmark crude oil prices, prices of crude oil-based liquid raw materials averaged higher in the 2007 periods.Prices of NGL-based raw materials also averaged higher. Equistar experienced lower profitability despite record-high sales prices for co-products during the second quarter 2007.Higher average co-product sales prices were more than offset by the combined effect of higher costs, primarily higher average raw material costs, and lower average ethylene and polyethylene sales prices during the second quarter and first six months of 2007. U.S. market demand for ethylene in the second quarter and first six months of 2007 increased an estimated 4.5% and 3.6%, respectively, compared to the second quarter and first six months of 2006, while U.S. market demand for polyethylene decreased an estimated 1.2% in the second quarter 2007 and increased an estimated 3.4% in the first six months of 2007 compared to the same periods in 2006. Benchmark Indicators—Benchmark crude oil and natural gas prices generally have been indicators of the level and direction of movement of raw material and energy costs for Equistar.Ethylene and its co-products are produced from two major raw material groups: · crude oil-based liquids (“liquids” or “heavy liquids”), including naphthas, condensates, and gas oils,the prices of which are generally related to crude oil prices; and · natural gas liquids (“NGLs”), principally ethane and propane, the prices of which are generally affected by natural gas prices. Equistar has the ability to shift its ratio of raw materials used in the production of ethylene and co-products to take advantage of the relative costs of liquids and NGLs.Although the prices of these raw materials are generally related to crude oil and natural gas prices, during specific periods the relationships among these materials and benchmarks may vary significantly. 13 Table of Contents The following table shows the average U.S. benchmark prices for crude oil and natural gas for the applicable periods, as well as benchmark U.S. sales prices for ethylene, propylene, benzene and HDPE, which Equistar produces and sells.The benchmark weighted average cost of ethylene production, which is reduced by co-product revenues, is based on CMAI’s estimated ratio of heavy liquid raw materials and NGLs used in U.S. ethylene production and is subject to revision. Average Benchmark Price For the three months ended For the six months ended June 30, June 30, 2007 2006 2007 2006 Crude oil – dollars per barrel 64.87 70.47 61.43 66.88 Natural gas – dollars per million BTUs 7.25 6.48 6.91 7.00 NWE Naphtha-dollars per barrel 74.46 66.89 68.04 63.32 Weighted average cost of ethylene production – cents per pound 33.84 32.28 31.37 30.90 Ethylene – cents per pound 44.67 46.50 42.33 48.42 Propylene – cents per pound 49.92 48.17 46.52 45.83 Benzene – cents per gallon 394.67 301.67 373.83 285.00 HDPE – cents per pound 69.67 70.00 66.83 72.50 For crude oil, the table above reflects the average quoted price for West Texas Intermediate (“WTI”) crude oil, which Equistar has historically presented as a benchmark crude oil price.During the first six months of 2007, the WTI crude oil price has been lower relative to other benchmark crude oil prices such as Brent crude oil.The benchmark prices of certain crude oil-based liquids, particularly Northwest Europe (“NWE”) naphthas, which are representative of trends in certain market prices, have risen disproportionately compared to the WTI benchmark crude oil prices.The average benchmark price of NWE naphthas was 11% and 7% higher in the second quarter and first six months of 2007, respectively, compared to the same periods in 2006, and was indicative of price pressures on Equistar’s raw material costs. RESULTS OF OPERATIONS Revenues—Equistar’s revenues of $3,534million in the second quarter 2007 were 8% higher compared to revenues of $3,278million in the second quarter 2006, while revenues of $6,403million in the first six months of 2007 were 1% higher compared to revenues of $6,314million in the first six months of 2006.The higher revenues in the second quarter and first six months of 2007 reflected the effects of higher average sales prices for co-products and higher sales volumes compared to the same periods in 2006.Ethylene and derivative sales volumes in the second quarter 2007 were comparable to the second quarter 2006 and were 2% higher in the first six months of 2007 compared to the first six months of 2006. Cost of Sales—Equistar’s cost of sales of $3,362million in the second quarter 2007 was 11% higher compared to $3,028million in the second quarter 2006, while cost of sales in the first six months of 2007 of $6,100million was 7% higher compared to $5,698million in the first six months of 2006.The increases reflect the effects of higher costs, primarily raw material costs resulting from the effects of higher crude oil and NGL-based raw material costs. SG&A Expenses—Selling, general and administrative (“SG&A”) expenses were $72million in the second quarter 2007 compared to $61million in the second quarter 2006 and $131million for the first six months of 2007 compared to $109million for the first six months of 2006.The increases in the second quarter and first six months of 2007 were primarily due to higher compensation expense, including higher incentive compensation, compared to the second quarter and first six months of 2006. 14 Table of Contents Operating Income—Equistar had operating income of $91million in the second quarter 2007 compared to $180million in the second quarter 2006 and $154million in the first six months of 2007 compared to $490million in the first six months of 2006.The decreases in the second quarter and first six months of 2007 were primarily due to lower average sales prices for ethylene and polyethylene products and higher costs, primarily higher raw material costs, which were not entirely offset by the effects of higher average co-product sales prices and higher sales volumes compared to the second quarter and first six months of 2006. Net Income—Equistar had net income of $8million in the second quarter 2007 compared to $128million in the second quarter 2006 and $19million in the first six months of 2007 compared to $384million in the first six months of 2006.The decreases in the second quarter and first six months of 2007 were primarily attributable to the lower operating income compared to the same periods in 2006 and charges totaling $32million related to the prepayment of debt in June 2007. Second Quarter 2007 versus First Quarter 2007 Equistar’s second quarter 2007 net income was $8million compared to net income of $11million in the first quarter 2007.The decrease of $3million was primarily due to $32million of charges related to the prepayment of debt, offset by the effects of higher sales volumes compared to the first quarter 2007.Higher average sales prices were substantially offset by higher liquid and NGL-based raw material costs, which increased by approximately 20%.Sales volumes for ethylene and derivatives in the second quarter 2007 were comparable to the first quarter 2007. Product Group Analysis The following analysis discusses Equistar’s operating results, focusing on two product groups: ethylene and co-products; and derivatives.Ethylene co-products primarily include propylene, butadiene and aromatics, which include benzene and toluene.Fuel products, which include MTBE and akylates, are included in the co-products group because fuel products are produced from co-products.Derivatives primarily include polyethylene, ethylene glycol, ethylene oxide and its other derivatives, and ethanol and polypropylene. The following tables set forth Equistar’s sales and other operating revenues, operating income and selected product sales volumes. For the three months ended For the three months ended June 30, June 30, Millions of dollars 2007 2006 2007 2006 Sales and other operating revenues: Ethylene and co-products $ 3,106 $ 2,867 $ 5,552 $ 5,563 Derivatives 1,102 1,094 2,103 2,135 Product group eliminations (674 ) (683 ) (1,252 ) (1,384 ) Total $ 3,534 $ 3,278 $ 6,403 $ 6,314 Operating income: Ethylene and co-products $ 63 $ 153 $ 86 $ 396 Derivatives 28 27 68 94 Total $ 91 $ 180 $ 154 $ 490 Volumes in millions Selected ethylene and co-products: Ethylene and co-products (pounds) 4,524 4,542 8,994 9,028 Aromatics (gallons) 87 88 182 177 Derivatives products (pounds) 2,008 1,912 3,940 3,632 15 Table of Contents Ethylene and co-products Revenues—Revenues of $3,106million in the second quarter 2007 were 8% higher compared to $2,867million in the second quarter 2006, while revenues of $5,552million in the first six months of 2007 were comparable to $5,563million in the first six months of 2006.The increase in the second quarter 2007 reflected the effects of higher average sales prices for co-products.Sales volumes in the second quarter and first six months of 2007 were comparable to the same periods in 2006. Operating Income—Operating income in the second quarter 2007 was $63million compared to $153million in the second quarter 2006 and $86million in the first six months of 2007 compared to $396million in the first six months of 2006.The decreases in the second quarter and first six months of 2007 of $90 million and $310 million, respectively, were primarily due to lower product margins as higher raw material costs and lower ethylene sales prices more than offset the effects of higher average co-product sales prices compared to the same periods in 2006. Derivatives Revenues—Revenues of $1,102million in the second quarter 2007 were comparable to revenues of $1,094million in the second quarter 2006, and revenues of $2,103 million in the first six months of 2007 were comparable to revenues of $2,135 million in the first six months of 2006.Revenues in the second quarter and first six months of 2007 reflected the effects of lower average polyethylene sales prices, which were substantially offset by the effects of higher sales volumes.Sales volumes in the second quarter 2007 were 5% higher compared to the second quarter 2006, while in the first six months of 2007 sales volumes were 9% higher than in the first six months of 2006. Operating Income—Operating income for derivatives was $28million in the second quarter 2007 compared to $27million in the second quarter 2006 and $68million in the first six months of 2007 compared to $94million in the first six months of 2006.The decrease in the first six months of 2007 was primarily the result of lower product margins that were only partly offset by the favorable effect of higher sales volumes, compared to the same period in 2006.Product margins were lower as average sales prices decreased more than raw materials costs. FINANCIAL CONDITION Operating Activities—Operating activities provided cash of $191million in the first six months of 2007 and $427million in the first six months of 2006.The $236million decrease primarily reflected lower earnings in the first six months of 2007 compared to the first six months of 2006, partly offset by the effects of changes in the main components of working capital – accounts receivable and inventory, net of accounts payable.In the first six months of 2007, a decrease in the main components of working capital provided cash of $75million compared to the first six months 2006 when an increase used cash of $84million. Accounts receivable increased in the first six months of 2007 and 2006, using cash of $160million and $232million, respectively.Prior to January 2006, discounts were offered to certain customers for early payment for product.As a result, some receivable amounts were collected in December 2005 that otherwise would have been expected to be collected in January 2006.This included collections of $84million in December 2005, related to receivables from Occidental Chemical Corporation, a subsidiary of Occidental Petroleum Corporation. Inventories decreased $105million, providing cash, in the first six months of 2007 and increased $56million, using cash, in the first six months of 2006.In the 2007 period inventory decreased from higher levels at December 31, 2006, which resulted from higher volumes of water-borne cargos in transit at December31, 2006 due to the timing of shipments.The increase in the 2006 period reflected a shift from NGLs to higher usage of liquids; however, due to timing, this resulted in an increase in overall inventory levels during the period. Accounts payable increased in the first six months of 2007 and 2006, providing cash of $130 million and $204million, respectively, due primarily to higher raw material prices and the timing of receipts of heavy liquid raw materials and payments in both periods. 16 Table of Contents The use of cash indicated by changes in other, net, in both periods reflects annual payments of employee bonus awards and property taxes. Investing Activities—Investing activities used cash of $82million and $61million in the first six months of 2007 and 2006, respectively, primarily for capital expenditures.Equistar’s capital budget for 2007 is $192million and includes spending for base plant support, plant efficiency projects, projects related to environmental and regulatory requirements and profit enhancement, which include projects devoted to further co-product upgrading and raw materials flexibility. Financing Activities—Cash used by financing activities was $232million in the first six months of 2007 and $449million in the first six months of 2006.During the first six months of 2007, Equistar issued promissory notes to Millennium subsidiaries under loan agreements with total availability of $600million, and borrowed $500million under these agreements.The notes mature on December21, 2007, or earlier upon demand, and bear interest, which is payable quarterly, at London Interbank Offered Rate (“LIBOR”) plus 1.75%.Equistar used the proceeds of the Millennium loans, along with cash on hand, to repay $300million principal amount of its 10.125% Senior Notes due 2008, $300million principal amount of its 10.625% Senior Notes due 2011 and related premiums totaling $32million.In the first six months of 2006, Equistar repaid the $150million of 6.5% Notes outstanding, which matured in February 2006. Equistar distributed $100million to its owners during the first six months of 2007 compared to $300million the first six months of 2006. Liquidity and Capital Resources—At June 30, 2007, Equistar’s total debt, including $500million of notes payable to Millennium due upon demand, totaled $2.1billion, or 57% of its total capitalization.There were no other current maturities. At June 30, 2007, Equistar had cash on hand of $10million, and the total amount available under both the $400million inventory-based revolving credit facility and the $600million accounts receivable sales facility totaled approximately $783million, giving effect to the borrowing base net of a $50million unused availability requirement, any outstanding amount of accounts receivable sold under the accounts receivable sales facility, of which there was $155million at June30, 2007, and $12million of outstanding letters of credit under the revolving credit facility as of June30, 2007.The borrowing base is determined using a formula applied to accounts receivable and inventory balances.The revolving credit facility requires that the unused available amounts under that facility and the $600million accounts receivable sales facility equal or exceed $50million, or $100million if the Interest Coverage Ratio, as defined, at the end of any period of four consecutive fiscal quarters is less than 2:1.There was no outstanding borrowing under the revolving credit facility at June 30, 2007. In addition, total availability under the revolving loan agreements with Millennium subsidiaries was $600 million, while aggregate borrowings were $500million at June30, 2007. Equistar’s ability to continue to pay or refinance its debt will depend on future operating performance, which could be affected by general economic, financial, competitive, legislative, regulatory, business and other factors, many of which are beyond its control.However, Equistar believes that conditions will be such that cash balances, cash generated from operating activities and funding under lines of credit and other potential lending arrangements will be adequate to meet anticipated future cash requirements, including scheduled debt repayments, necessary capital expenditures and ongoing operations. Equistar’s inventory-based revolving credit facility, accounts receivable sales facility and indentures contain restrictive covenants.These covenants are described in Notes 6 and 12 to Equistar’s Consolidated Financial Statements included in Equistar’s Annual Report on Form 10-K for the year ended December31, 2006.The potential impact of a breach of these covenants is discussed in “Liquidity and Capital Resources” under Item 7 of Equistar’s Annual Report on Form 10-K for the year ended December31, 2006.There have been no changes in the terms of the covenants in the six months ended June 30, 2007.Some of Equistar’s indentures require additional interest payments to the note holders if Equistar makes distributions when its Fixed Charge Coverage Ratio, as defined, is less than 1.75 to 1. 17 Table of Contents Off-Balance Sheet Arrangements—Equistar’s off-balance sheet arrangements are described in Item 7 of its Annual Report on Form 10-K for the year ended December31, 2006.Equistar’s off-balance sheet arrangements did not change materially in the six months ended June 30, 2007. CURRENT BUSINESS OUTLOOK In the third quarter 2007, elevated raw material costs continue to pressure Equistar’s chemical products, but operating rates and demand are strong with positive price momentum.Equistar’s outlook continues to be positive. ACCOUNTING AND REPORTING CHANGES In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115, which permits election of fair value to measure many financial instruments and certain other items.SFAS No. 159 is effective for Equistar beginning in 2008.Equistar is currently evaluating whether it will elect the fair value option for any of its eligible financial instruments and other items. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.The new standard defines fair value, establishes a framework for its measurement and expands disclosures about such measurements.For Equistar, the standard will be effective beginning in 2008.Equistar does not expect the application of SFAS No.157 to have a material effect on its consolidated financial statements. Item 3.Disclosure of Market Risk Equistar’s exposure to market risk is described in Item 7A of its Annual Report on Form 10-K for the year ended December31, 2006.Equistar’s exposure to market risk has not changed materially in the six months ended June30, 2007. Item 4.Controls and Procedures Equistar performed an evaluation, under the supervision and with the participation of its management, including the Chief Executive Officer (principal executive officer) and Senior Vice President and Chief Financial Officer (principal financial officer), of the effectiveness of Equistar’s disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as of June 30, 2007.Based upon that evaluation, the Chief Executive Officer and the Senior Vice President and Chief Financial Officer concluded that Equistar’s disclosure controls and procedures are effective. There were no changes in Equistar’s internal control over financial reporting that occurred during Equistar’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, Equistar’s internal control over financial reporting. 18 Table of Contents FORWARD-LOOKING STATEMENTS Certain of the statements contained in this report are “forward-looking statements” within the meaning of the federal securities laws.Forward-looking statements can be identified by words such as “estimate,” “believe,” “expect,” “anticipate,” “plan,” “budget” or other words that convey the uncertainty of future events or outcomes.Many of these forward-looking statements have been based on expectations and assumptions about future events that may prove to be inaccurate.While management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond Equistar’s control.Equistar’s actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including but not limited to: · the ability of Lyondell and Basell to complete their proposed merger, · uncertainty concerning the effects of the proposed merger, including the diversion of attention from the day-to-day business and the potential disruption to employees and relationships with customers, suppliers, distributors and business partners, · the availability, cost and price volatility of raw materials and utilities, · the supply/demand balances for Equistar’s products, and the related effects of industry production capacities and operating rates, · uncertainties associated with the U.S. and worldwide economies, including those due to political tensions in the Middle East and elsewhere, · the cyclical nature of the chemical industry, · operating interruptions (including leaks, explosions, fires, weather-related incidents, mechanical failures, unscheduled downtimes, supplier disruptions, labor shortages or other labor difficulties, transportation interruptions, spills and releases and other environmental risks), · legal and environmental proceedings, · current and potential governmental regulatory actions in the U.S. and in other countries, · terrorist acts and international political unrest, · competitive products and pricing pressures, · technological developments, · access to capital markets, and · Equistar’s ability to implement its business strategies. Any of these factors, or a combination of these factors, could materially affect Equistar’s future results of operations and the ultimate accuracy of the forward-looking statements.These forward-looking statements are not guarantees of Equistar’s future performance, and Equistar’s actual results and future developments may differ materially from those projected in the forward-looking statements.Management cautions against putting undue reliance on forward-looking statements or projecting any future results based on such statements or present or prior earnings levels. All forward-looking statements in this Form 10-Q are qualified in their entirety by the cautionary statements contained in this section, elsewhere in this report and in Equistar’s Annual Report on Form 10-K for the year ended December 31, 2006.See “Item 1.Legal Proceedings,” “Item 1A.Risk Factors” and “Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations.”These factors are not necessarily all of the important factors that could affect Equistar.Use caution and common sense when considering these forward-looking statements.Equistar does not intend to update these statements unless securities laws require it to do so. In addition, this Form 10-Q contains summaries of contracts and other documents.These summaries may not contain all of the information that is important to an investor, and reference is made to the actual contract or document for a more complete understanding of the contract or document involved. 19 Table of Contents PART II.OTHER INFORMATION Item 1.Legal Proceedings There have been no material developments with respect to Equistar’s legal proceedings previously disclosed in the Annual Report on Form 10-K for the year ended December31, 2006, except as described below: In May 2007, the Texas Commission on Environmental Quality notified Equistar that it is seeking a civil penalty of $160,843 in connection with alleged noncompliance during 2002, 2005 and 2006 with various air pollution regulations at the Channelview facility. In July 2007, Equistar signed an agreement with the U.S. Environmental Protection Agency (the "EPA") and agencies in the states of Iowa, Illinois and Louisiana in connection with alleged noncompliance with various environmental statutes and regulations at seven Equistar plants.The agreement provides that Equistar will pay $2.5million in penalties to the EPA to resolve compliance issues, fund $6.56 million in supplemental environmental projects and complete environmental projects and program enhancements. Item 1A.Risk Factors There have been no material changes with respect to Equistar’s risk factors previously disclosed in the Annual Report on Form 10-K for the year ended December 31, 2006 and in the Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, except as described below: Uncertainties associated with Lyondell’s merger with Basell may cause Equistar to lose employees and customers and business partners and, while the merger is pending, Equistar, as a subsidiary of Lyondell, is subject to restrictions on the conduct of its business. Equistar’s current and prospective employees may be uncertain about their future roles and relationships with Equistar following the completion of Lyondell’s merger with Basell.This uncertainty may adversely affect Equistar’s ability to attract and retain key management and employees.In addition, the diversion of attention from the day-to-day business of Equistar and the potential disruption to its employees and its relationships with customers, suppliers, distributors and business partners during the period before the completion of the merger may make it difficult for Equistar to regain its financial and business positions if the merger does not occur. Equistar’s customers and business partners may not be as willing to continue business with Equistar on the same or similar terms pending the completion of the merger, which would materially and adversely affect Equistar’s business and results of operations. In addition, the merger agreement restricts Equistar, as a subsidiary of Lyondell, from taking specified actions without Basell’s approval including, among other things, making certain significant acquisitions, dispositions or investments, making certain significant capital expenditures not contemplated by the current capital plan, and entering into certain material contracts.Equistar’s management may also be required to devote substantial time to merger-related activities, which could otherwise be devoted to pursuing other beneficial business opportunities. Equistar pursues acquisitions, dispositions and joint ventures, which may not yield the expected benefits. Although Equistar is restricted from taking certain actions without Basell’s approval as described above, Equistar may purchase or sell assets or enter into contractual arrangements or joint ventures in an effort to generate value.Although these transactions may be expected to yield longer-term benefits if the expected efficiencies and synergies of the transactions are realized, they could reduce Equistar’s operating results in the short term because of the costs, charges and financing arrangements associated with such transactions or the benefits of a transaction may not be realized to the extent anticipated.Other transactions may advance future cash flows from some of Equistar’s businesses, thereby yielding increased short-term liquidity, but consequently resulting in lower cash flows from these operations over the longer term. 20 Table of Contents Equistar’s consolidated balance sheet is levered, and Equistar’s business and future prospects could be limited by its significant amount of debt and other financial obligations. Equistar’s consolidated balance sheet is levered.Basell intends to finance the merger between Lyondell and Basell with borrowings.Depending on how that financing is structured, Lyondell or its subsidiaries (including Equistar) may become more levered, which would exacerbate the risks described herein.Equistar’s total consolidated debt was $2.1 billion at June 30, 2007. This debt represented approximately 57% of Equistar’s total capitalization.In addition, Equistar has contractual commitments and ongoing pension and post-retirement benefit obligations that will require cash contributions in 2007 and beyond, as described in “—Contractual and Other Obligations” under “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Equistar’s Annual Report on Form 10-K for the year ended December 31, 2006. Equistar’s level of debt and other obligations could have significant adverse consequences on its business and future prospects, including the following: · Equistar may not be able to obtain financing in the future for working capital, capital expenditures, acquisitions, debt service requirements or other purposes; · less levered competitors could have a competitive advantage because they have lower debt service requirements; and · in the event of poor business conditions, Equistar may be less able to take advantage of significant business opportunities and to react to changes in market or industry conditions than its competitors. For a discussion regarding Equistar’s ability to pay or refinance its debt, see the “—Liquidity and Capital Resources” section under “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Equistar’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2007 and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Equistar’s Annual Report on Form 10-K for the year ended December 31, 2006. Debt covenants limit the ability of Lyondell to contribute cash to Equistar and Equistar’s partnership agreement requires it to distribute cash. Although Equistar is a wholly owned subsidiary of Lyondell, debt covenants limit the ability of Lyondell to contribute cash to Equistar.For example, Lyondell’s indentures contain a covenant that prohibits it from making investments in subsidiaries and joint ventures that are not restricted subsidiaries as defined in the indentures, subject to limited exceptions.Equistar currently is not a restricted subsidiary.Lyondell’s credit facility also contains a covenant that places limitations on its ability to make investments in joint ventures.As a result of these limitations, cash flow of Lyondell may not be available to fund cash needs of Equistar, such as servicing debt or paying capital expenditures.Future borrowings by Lyondell or Millennium also may contain restrictions on making investments in Equistar.The ability of Lyondell and Millennium to make investments in Equistar also is dependent upon their economic performance, which is dependent on a variety of factors, including factors described elsewhere in these “Risk Factors” and the “Forward-Looking Statements” section of Equistar’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2007 and in “Item 1A. Risk Factors” and the “Forward-Looking Statements” section of Equistar’s Annual Report on Form 10-K for the year ended December 31, 2006. Conversely, under its partnership agreement, Equistar is required to distribute to its owners (Lyondell and Millennium), as soon as practicable following the end of each month, all of its surplus cash in excess of its estimated cash needs for its next 12 months.Under the partnership agreement, distributions other than of surplus cash may only be made upon approval of Equistar’s Partnership Governance Committee.Equistar’s credit facility and indentures do not contain any restrictions on Equistar’s ability to make distributions to its owners in accordance with its partnership agreement, except that the credit facility prohibits distributions during any default under the facility.However, some of Equistar’s indentures require additional interest payments to the note holders if Equistar makes distributions when Equistar does not meet a specified fixed charge coverage ratio.Equistar met this ratio as of June30, 2007. 21 Table of Contents Item 6.Exhibits 31.1 Rule 13a – 14(a)/15d – 14(a) Certification of Principal Executive Officer 31.2 Rule 13a – 14(a)/15d – 14(a) Certification of Principal Financial Officer 32.1 Section 1350 Certification of Principal Executive Officer 32.2 Section 1350 Certification of Principal Financial Officer 99.1 Consolidated Financial Statements (Unaudited) of Lyondell Chemical Company 22 Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Equistar Chemicals, LP Dated:August8, 2007 /s/ Charles L. Hall Charles L. Hall Vice President and Controller (Duly Authorized and Principal Accounting Officer)
